DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/913,832 filed on June 26,2020 in which claims 1-20 are presented for examination.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claims 1-20 of US Application No.16/913,832 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,698,403.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that adding or deleting an element and its function in claims 1-20 of the Application No.16/913,832 are an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ 184 (CCPA 1963). 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-4, 6, 10-13, 15, 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farrand et al. (US 2015/0339912).
 	In regard to claim 1, Farrand et al. discloses a robotic device comprising:
a network interface (see at least [0032], [0033], [0037]),
one or more processors (see at least [0004]), and
one or more storage devices (see at least [0004]) that include instructions that are operable, when executed by the one more processors, to cause the robotic device to perform operations comprising:
 	obtaining sensor data collected by one or more sensors located in a property and
associated with the robotic device, wherein the sensor data indicates that a human is
present inside the property (see at least [0063], [0064], [0090]);
 	determining, based on the sensor data, that the human not a legitimate occupant of the property (see at least [0064]); and
 	based on determining that the human is not a legitimate occupant of the property,
performing an operation to engage the human (see at least [0064]).

 	In regard to claim 2, Farrand et al. discloses wherein the sensor data comprises one or more images collected by a camera mounted on the robotic device (see at least [0073]).

 	In regard to claim 3, Farrand et al. discloses wherein:
the sensor data comprises a video feed collected by a camera mounted on the robotic
device (see at least [0073]); and

device of a second user that is a known to be legitimate occupant of the property (see at least Fig. 2).

 	In regard to claim 4, Farrand et al. discloses wherein the operations further comprise selecting operation from among a plurality of operations to engage the human.

 	In regard to claim 6, Farrand et al. discloses wherein the operations further comprise:
 	determining that the human is presently moving through the property (see at least [0065]); and
 	the operation to engage the human comprises tracking movement of the human through the property (see at least [0071], [0075]).

 As to claims 10-13, 15, 16-19, they are method and process claims that recite substantially the same limitations as the corresponding apparatus claims 1-4 and 6.   As such, claims 10-13, 15, 16-19 are rejected for substantially the same reasons given for the corresponding claims 1-4 and 6 above and are incorporated herein.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

8.	Claim 5, 7-9, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrand et al. (US 2015/0339912) in view of Udani (US 2012/0323796).
 	In regard to claims 5, 14, and 20, Farrand et al. discloses outputting one or more audible sounds for output in the region and swarming the human (see at least [0065]).
 	Farrand et al. does not explicitly disclose generating a hologram in a region of the property that is in a vicinity of the human;
 	Udani, in the field of image recording and processing and authentication technique discloses the above limitation (see at least [0047]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Farrand et al. with the image processing technique of Udani in order to more easily identify individual to therefore enhance safety and security.

 	In regard to claims 7-9, Farrand et al. discloses processing the sensor data (see at least abstract, [0003]-[0005], [0010], [0094]), the sensor data of Farrand et al. implicitly depict the shape resembling a human being (intruder).
 	Farrand et al. does not explicitly disclose shape resembling a person;
 	 identifying one or more indicators within the sensor data corresponding to the human;

 	wherein the set of indicators comprise one or more of:
 	a first indicator representing a face of the one or more legitimate occupants of the
property,
 	a second indicator representing one or more voiceprints of the one or more legitimate occupants of the property;
 	a third indicator representing one or more retina scans of one or more eyes of the one or more legitimate occupants of the property;
 	a fourth indicator representing one or more DNA samples of the one or more legitimate occupants of the property; or
  	a fifth indicator representing one or more fingerprint scans of one or more legitimate occupants of the property.
 	Udani, in the field of image recording and processing and authentication technique discloses shape resembling a person (see physical characteristic of human) (see at least [0119]);
 	 identifying one or more indicators within the sensor data corresponding to the human (see at least [0023], [0067], [0119]);
accessing a set of indicators of one or more legitimate occupants of the property (see at least [0023], [0067], [0119]); and
determining that the one or more indicators do not match any indicator included in the set of indicators (see at least [0023], [0067], [0119]).
one or more of:
a first indicator representing a face of the one or more legitimate occupants of the
property (see at least [0023], [0067], [0119]),
a second indicator representing one or more voiceprints of the one or more legitimate
occupants of the property (see at least [0023], [0067], [0119]);
a third indicator representing one or more retina scans of one or more eyes of the one or more legitimate occupants of the property (see at least [0023], [0067], [0119]);
a fourth indicator representing one or more DNA samples of the one or more legitimate
occupants of the property; or
 a fifth indicator representing one or more fingerprint scans (see at least [0023], [0067], [0119]) of one or more legitimate occupants of the property.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Farrand et al. with the image processing technique of Udani in order to more easily identify individual to therefore enhance safety and security.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661